Citation Nr: 1545472	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  13-32 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to accrued benefits greater than $1,266.15.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The Veteran had active military service from August 1945 to March 1947 and died in January 2012.  

The appellant, who is the Veteran's daughter, appealed a February 2013 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.

In February 2014, the appellant testified during a hearing before the undersigned that was conducted by video conference.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Periodic monetary benefits (other than insurance and servicemen's indemnity) under laws administered by VA to which an individual was entitled at death under existing ratings or decisions or those based on evidence in the file at date of death (hereinafter in this section and section 5122 of this title referred to as "accrued benefits") and due and unpaid, shall, upon the death of such individual be paid as may be necessary to reimburse the person who bore the expense of last sickness and burial.  38 U.S.C.A. § 5121 (West 2014).  At the time of his death, VA owed the Veteran $13,211, in pension benefits.  A check was issued for this amount, but was returned following the Veteran's demise.

The term "last sickness" is not defined in regulation or relevant court decisions.  "Last illness"; however, is defined in VA's adjudication manual as meaning the period from the onset of the acute attack causing death up to the date of death.  If death resulted from a lingering or prolonged illness instead of an acute attack, the period of last illness is considered to have begun at the time the person became so ill as to require the regular and daily attendance of another person.  M21-1MR, Part 5, Subpart I, Ch. 3, Para. 15.  http://www.benefits.va.gov/WARMS/docs/admin21/m21_1/mr/part5/subpti/ch03/ch03_secd.doc 

Section 5121(c) places the burden on the claimant to produce the evidence necessary for VA to determine whether an award from accrued benefits may be properly made.  While the statute does not specifically identify the kind of evidence required to establish entitlement, it clearly leaves this matter to the discretion of the Secretary for a case-by-case determination.  VA is permitted to require a claimant to submit receipts to substantiate payment prior to granting an application for accrued benefits.  Caranto v. Brown, 4 Vet. App. 516, 519 (1993)

VA paid the appellant $1,094.33 as reimbursement for the Veteran's funeral and burial expenses.  She was also reimbursed for documented last sickness expenses in the amount of $171.82.  VA paid the appellant a total of $1,266.15 in accrued benefits.

In March and September 2013, the appellant reported that she paid $37,088.14 to the Vermont Veterans Home (Home), where the Veteran was a resident.  

During her Board hearing, and in written statements in support of her claim, the appellant reported that she had cared for the Veteran since 1997 and paid the Home $39,000 of its $41,000 bill that was for his last illness.  See Board hearing transcript at pages 3 and 9.  She stated that his entire residency in the Home was part of his last illness.  Id. at 11.  

Payment of accrued benefits, as reimbursement, is not limited to specific items or amounts, but is to be considered for all reasonable expenses incident to the last illness and burial of a beneficiary veteran.  M21-1Mr, Part VIII, para. 4.12(a).  These manual provisions provide that payments from an appellants account or from a joint account with the appellant are considered to have been paid by the appellant..  

Although the appellant has reported entitlement to additional payment of accrued benefits, she has not yet provided verification that she paid the claimed additional amounts for the Veteran's last illness.

Accordingly, the appeal is REMANDED for the following:

1.  Ask the appellant to provide receipts or other evidence of any amounts she paid from her accounts (including joint accounts) for the Veteran's last illness (defined as beginning at the time he became incapable of self care).

2.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




